Citation Nr: 0840244	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  08-08 074	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to an initial compensable rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, the RO, in 
pertinent part, granted service connection for bilateral 
hearing loss and assigned a noncompensable rating.  The 
veteran's disagreement with the initial noncompensable rating 
for his bilateral hearing loss led to this appeal.  


FINDING OF FACT

On August 25, 2008, prior to the promulgation of a decision 
in the appeal, the Board received the veteran's signed 
statement withdrawing his appeal on the issue of entitlement 
to an initial compensable rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his appeal as to 
the issue entitlement to an initial compensable rating for 
bilateral hearing loss and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that increased rating claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to entitlement to an initial compensable rating 
for bilateral hearing loss, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial 
compensable rating for bilateral hearing loss is dismissed.  



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


